Title: II. List of Consular Vacancies, [21 July 1790]
From: Jefferson, Thomas
To: 


Consulates still vacant, Candidates, of what country, and by whom recommend[ed.]

 
 
 

Port.
Candidates
Of what Country
by whom recommended.


Gottenburg.





Amsterdam.
James Greenleaf.
Massachusets.



Cadiz.
Paul R. Randall.
New York



Richard Codman.
Massachusets.
Mr. Dalton


Canaries. viz. Teneriffe. Ferro Canary &c.
Thomas Thompson
Virginia.
T. Pleasants


 
named. Sarmento
Portugal



Lisbon.
Paul R. Randall
New York.



Thomas Thompson.
Virginia.




Portugal.
D. Carrol.


Azores. viz. Tercera. Fayal. St. Michael &c.
 
Street
Portugal.
R. Morris


London
… Bromfeild
Massachusets.
Vice-president. Mr. Dalton


Walter Stone.
Maryland
R. Morris


Alexr. Donald
Scotland.
His own letter.


Newry
Wm. Eugene Imlay
Jersey.



Isle of Bourbon





Lorient.
 
Vail
N. York.
Franklins & Murray merchts. N.[Y.]


Civita Vecchia

Scotland.
D. Carrol


Nice
Sasserno
 
Piedmont.



[a]ny place
 
Braxton
Virginia.
A. Donald



Th: JeffersonJuly 21. 1790.

